Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 29, 2018                                                                                         Stephen J. Markman,
                                                                                                                  Chief Justice

  155276                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 155276
                                                                     COA: 328532
                                                                     Wayne CC: 14-007466-FC
  DIALLO CORLEY,
           Defendant-Appellant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the December 27, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the trial court abused its discretion by declining to grant a new
  trial on grounds of newly discovered evidence, and in particular, whether the trial court
  erred in concluding that the newly discovered evidence would not make a different result
  probable on retrial. In addition to the brief, the appellant shall electronically file an
  appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record must
  provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee shall
  file a supplemental brief within 21 days of being served with the appellant’s brief. The
  appellee shall also electronically file an appendix, or in the alternative, stipulate to the use
  of the appendix filed by the appellant. A reply, if any, must be filed by the appellant
  within 14 days of being served with the appellee’s brief. The parties should not submit
  mere restatements of their application papers.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 29, 2018
           a0626
                                                                                Clerk